                   Case 5:19-mc-80137-VKD Document 3 Filed 05/22/19 Page 1 of 4




           DAVID L. ANDERSON(CABN 149604)
           United States Attorney
           SARA WINSLOW(DCBN 457643)
                                                                                         "'Ceo
           Chief, Civil Division                                                                22
       KIRSTIN M. AULT(CABN 206052)
       Assistant United States Attorney
                  450 Golden Gate Avenue, Box 36055
                 San Francisco, California 94102-3495
                 Telephone:(415)436-6940
                 FAX:(415)436-7234
                 Kirstin.ault@usdoj.gov
       Attorneys for Jnited States
  9
                                             UNITED STATES DISTRICT COURT
 10
                                          NORTHERN DISTRICT OF CALIFORNIA
 11

 12
                                                     SAN JOSE DIVISION                                         VKD
 13
       IN
       THERE:BASIC
               REQUEST FORINASSISTANCE
                   qOURT               FTOmV CA
                            SUBOTICA, SERBIA)                                                               ISC
14                                         V. HUBAI,        ) MEMORANDUM IN SUPPORT OF
       KEr.NO. 1. 6        2/18, DJ REF.
                                    riir-- NO. 189-266-19- ) UNOPPOSED APPLICATION FOR ORDER
15     1                                                    ) PURSUANT TO 28 U.S.C. S 1782
                                                            )
16
                                                            )
                                                            )
17
                                                            )
                                                           _)
18

19
                                                      INTRODUCTION
20              In the a   :'ove captioned Serbian action, the Basic Court in Subotica, Serbia, seeks information
21    from Google, Inc.("Google"). Lacking jurisdiction to directly obtain information from Google on
22    United States' {;oil, the Serbian court has requested that the United States Attorney's office provide it
23    with informatio n from Google important to resolving the Serbian action. This application requests that

24    this Court appo' int Assistant United States Attorney Kirstin Ault as Commissioner to take testimony
25    from Google,so that AUSA Ault can subpoena certain information from Google to transmit to the
26    Serbian court. Google and the United States Attorney's Office have met and conferred about the
27    substance of the request from the Serbian court and about the procedure to provide the Serbian court
28    with the information it seeks. Google does not object to the appointment.
      MEMORANDUM IN SUPPORT OF UNOPPOSED APPLICATION FOR ORDER PURSUANT TO 28 U.S.C. § 1782
Case 5:19-mc-80137-VKD Document 3 Filed 05/22/19 Page 2 of 4
Case 5:19-mc-80137-VKD Document 3 Filed 05/22/19 Page 3 of 4
Case 5:19-mc-80137-VKD Document 3 Filed 05/22/19 Page 4 of 4
